TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 23, 2020



                                      NO. 03-19-00007-CR


                                Justin Drake Cooper, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the judgments. Therefore, the Court affirms the trial court’s judgments of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.